El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
*224La denuncia en este caso fué presentada en la Corte Municipal de Mayagüez, estando jurada ante su secretario,, e imputa al apelante liaber cometido un delito de acome' timiento y agresión en la persona del denunciante “en el local de Pedro Ponda del distrito judicial municipal de Ma-yagüez. ’ ’
Esa denuncia era, suficiente para dar jurisdicción a dicha corte municipal y a la corte de distrito para conocer en la apelación de la sentencia dictada por aquélla, y si el denunciante quería mayor información respecto al sitio, debió pedir qué tal especificación se hiciera. El Pueblo v. París, 25 D. P. R. 111.
La prueba fué contradictoria y si bien el único testigo-de cargo es ciego, no podemos decir que la corte cometiera error al dar crédito a su declaración pues por la forma en que fué prestada por él puede concluirse que es suficiente-para probar el delito imputado al apelante.
Siendo esos dos los motivos de esta apelación, debemos, confirmar la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.